Citation Nr: 1143518	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-22 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinea versicolor.

2.  Entitlement to an effective date earlier than May 24, 2006, for the grant of service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

On his July 2008 VA Form 9, Substantive Appeal, the Veteran requested that a Board hearing be held at the RO.  In signed statements dated in November 2008 he renewed his request for a Travel Board hearing.  In June 2011, the RO notified the Veteran that his Travel Board hearing was scheduled for August 2011.  In August 2011, the Veteran signed a written statement withdrawing his request for a Board hearing.  Therefore, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2011).  


FINDINGS OF FACT

1.  In August 2011 and November 2011, prior to the promulgation of a decision, the Veteran and his representative withdrew his appeal pertaining to entitlement to an initial rating in excess of 10 percent for tinea versicolor.

2.  In August 2011 and November 2011, prior to the promulgation of a decision, the Veteran and his representative withdrew his appeal pertaining to entitlement to an effective date earlier than May 24, 2006, for the grant of service connection for tinea versicolor.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to an initial rating in excess of 10 percent for tinea versicolor have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to an effective date earlier than May 24, 2006, for the grant of service connection for tinea versicolor have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In written submissions dated in August 2011 and November 2011, the Veteran and his representative stated their intention to withdraw the Veteran's claims of entitlement to an initial rating in excess of 10 percent for tinea versicolor and entitlement to an effective date earlier than May 24, 2006, for the grant of service connection for tinea versicolor.  No allegations of errors of fact or law, therefore, remain for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.



(CONTINUED ON THE FOLLOWING PAGE)




ORDER

The appeal concerning the claim of entitlement to an initial rating in excess of 10 percent for tinea versicolor is dismissed.

The appeal concerning the claim of entitlement to an effective date earlier than May 24, 2006, for the grant of service connection for tinea versicolor is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


